Citation Nr: 1139753	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss from September 1, 2006 to May 16, 2011.  

2.  Entitlement to a rating in excess of 20 percent since May 16, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to November 1969, and from September 1974 to March 1990.

This matter is on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was remanded by the Board in February 2011for further development.  However, for the reasons stated below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Unfortunately, the Board determines that further development is necessary before the merits of the claim may be addressed.

Here, in its February 2011 remand, the Board observed that the Veteran underwent an audiological evaluation in March 2007 indicating moderately severe hearing loss at higher frequencies.  The report did not include the specific pure tone threshold values that are required for rating purposes.  A remand was therefore necessary to obtain the specific audiometric values.  The Board also instructed that the Veteran be afforded a new VA examination. 

In accordance with this remand, the pure tone thresholds from March 2007 evaluation were acquired and specifically discussed by the VA examiner who performed an audiological examination in March 2011.  

However, a number of VA treatment records have been associated with the claims file since the February 2011 remand.  Significantly, the Veteran underwent another audiological evaluation in April 2010 which was not previously part of the record.  At that time, a VA audiologist observed moderately severe high frequency hearing loss based on pure tone testing.  However, the actual pure tone threshold values were not included.  Given that these values are necessary to properly rate the extent of the Veteran's hearing loss, they must be acquired prior to adjudication.  38 C.F.R. § 4.85.  Moreover, the Board notes that the speech recognition values in April 2010 were markedly lower than they were at the Veteran's November 2005 VA examination.  

As for whether a rating in excess of 20 percent is warranted since May 16, 2011, the Board concludes that this aspect of the claim is inextricably intertwined with the results of the April 2010 evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be available from the VA Medical Center in Mountain Home, Tennessee, for the period from March 2011 to the present.

If the Veteran has received any private treatment for his hearing loss, the RO should attempt to acquire the records of such treatment after obtaining the Veteran's authorization.

2.  Obtain the audiometric tonal thresholds associated with the VA audiological evaluation performed on April 29, 2010.  If the Veteran has undergone any additional audiometric evaluations that have not been incorporated in the claims file, the RO must ensure that the specific tonal threshold results are incorporated as well.  

3.  After completing the above, and any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


